[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Jonathan Demirgian, Esq. for the Petitioner.
Jonathan Benedict, Esq. Assistant State's Attorney for the State.
MEMORANDUM OF DECISION
BY THE DIVISION
The petitioner was convicted after trial by jury of one count of Burglary in the third degree, in violation of Conn. Gen. Stat. 53a-103(a) and one count of Larceny in the third degree in violation of Conn. Gen. Stat. 53a-124(A)(2). He was sentenced to five years on the Burglary and four years on the Larceny. The sentences were imposed consecutive to each other for a total effective sentence of nine years to serve.
The facts show that a home in Fairfield was forcibly broken into and approximately seventeen hundred dollars worth of goods were stolen from the premises. Investigation revealed that the petitioner worked previously at the residence, and that a latent fingerprint was lifted from an object in the house.
Counsel for the petitioner urged this division to reduce the sentence because of the background and history of the petitioners involvement in drugs. He stressed that the petitioner was a skilled individual who possessed a trade and that he had work on the outside if he was released. Counsel also pointed out to the division that the physical health of the petitioner had worsened since the time of the sentencing. Noting that the petitioner's poor health was due to cirrhosis of the liver which has caused massive internal hemorrhaging. According to medical authority the petitioner has only six to twelve months to live. The petitioner also claims that he is not receiving the recommended medication nor has he been fed the medically recommended diet. When addressing the division the petitioner claimed that the correction authorities have not responded properly to his medical condition, which amounted to "mistreatment."  He also felt that he was never going to "make it out of here."
The attorney for the state spoke briefly to the division. He felt that the petitioner had an extensive criminal record and that he clearly was a person who should have been given the maximum sentence according to the law.
In reviewing the remarks made at the time of sentencing the record shows that the drug addiction and lack of good health of the petitioner was brought to the courts attention. The sentencing court noted the purpose of sentencing an individual to serve time, and concluded that the petitioner was unrehabilitative and that he should be punished for the protection of society.
It is the Board's conclusion that the sentence imposed by the trial court was neither inappropriate nor disproportionate considering the petitioner's prior involvements with the law. The sentence is affirmed. CT Page 2540
NORKO, JUDGE
KLACZAK, JUDGE
PURTILL, JUDGE
Norko, J., Klaczak, J. and Purtill, J. participated in the hearing.